Name: Commission Regulation (EEC) No 2368/82 of 30 August 1982 abolishing the countervailing charge on certain varieties of plums originating in Yugoslavia
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 254/ 12 Official Journal of the European Communities 31 . 8 . 82 COMMISSION REGULATION (EEC) No 2368/82 of 30 August 1982 abolishing the countervailing charge on certain varieties of plums originating in Yugoslavia whereas the conditions specified in Article 26 ( 1 ) of Regulation (EEC) No 1035/72 are therefore fulfilled and the countervailing charge on imports of these plums originating in Yugoslavia can be abolished, HAS ADOPTED THIS REGULATION : Article 1 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1035/72 of 18 May 1972 on the common organization of the market in fruit and vegetables ('), as last amended by Regulation (EEC) No 1 738/82 (2), and in particular the second subparagraph of Article 27 (2) thereof, Whereas Commission Regulation (EEC) No 2227/82 of 11 August 1982 (3), as amended by Regulation (EEC) No 2281 /82 (4), introduced a countervailing charge on certain varieties of plums originating in Yugoslavia ; Whereas for this product originating in Yugoslavia there were no prices for six consecutive working days ; Regulation (EEC) No 2227/82 is hereby repealed. Article 2 This Regulation shall enter into force on 31 August 1982. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 30 August 1982. For the Commission Poul DALSAGER Member of the Commission (') OJ No L 118 , 20 . 5 . 1972, p . 1 . (J) OJ No L 190, 1 . 7 . 1982, p . 7. (3) OJ No L 237, 12. 8 . 1982, p . 19 . (4) OJ No L 244, 19 . 8 . 1982, p . 15.